COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               '

                                               '              No. 08-16-00292-CR
 IN RE: ARMANDO MADRID,
                                               '        AN ORIGINAL PROCEEDING
                              Relator.
                                               '                IN MANDAMUS
                                               '
                                MEMORANDUM OPINION

       Relator, Armando Madrid, a Texas inmate, has filed a petition for writ of mandamus

against the Honorable Martin Muncy, Judge of the 109th District Court of Andrews County,

Texas, alleging that Respondent has not ruled on a motion to recuse purportedly filed on

August 5, 2016.

       To obtain mandamus relief, Relator must demonstrate that he does not have an adequate

remedy at law and that the act he seeks to compel is ministerial. State ex rel. Young v. Sixth

Judicial District Court of Appeals, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). To be entitled

to a writ of mandamus compelling a trial court to consider and rule on a properly filed motion,

Relator must establish that the trial court: (1) had a legal duty to rule on the motion; (2) was

asked to rule on the motion; and (3) failed or refused to rule on the motion within a reasonable

time. In re Molina, 94 S.W.3d 885, 886 (Tex.App.--San Antonio 2003, orig. proceeding); see In

re Layton, 257 S.W.3d 794, 795 (Tex.App.--Amarillo 2008, orig. proceeding). Relator has not
presented sufficient evidence to establish he is entitled to mandamus relief. Accordingly, the

petition for writ of mandamus is denied.


December 7, 2016
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                            -2-